Filed 12/20/22 P. v. Moss CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B321818

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA140311)
           v.

 AMY ELIZABETH MOSS,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Mark S. Arnold, Judge. Affirmed.
     Amy Elizabeth Moss, in pro. per.; Richard B. Lennon and
Larry Pizarro, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                      ——————————
      Amy Elizabeth Moss appeals the trial court’s order denying
her petition for vacatur of her murder conviction and
resentencing under former Penal Code1 section 1170.95 (now
§ 1172.6)2 for failure to make a prima facie showing of eligibility.
       In 1998, the jury found Moss guilty of second degree
murder (§ 187, subd. (a)), and two counts of attempted voluntary
manslaughter (§§ 192, subd. (a), 664). The jury found true the
allegation that Moss personally used a firearm in the commission
of the offenses (§ 12022.5, subd. (a)), and personally inflicted
great bodily injury in the commission of one of the attempted
voluntary manslaughter counts (§ 12022.7). The trial court
sentenced Moss to 29 years to life in prison.
       Moss filed a petition for resentencing pursuant to section
1172.6 on January 6, 2022. The People filed an opposition to the
petition on May 12, 2022, attaching the Court of Appeal’s prior
opinion and the jury instructions given by the trial court. The
court appointed counsel and held a hearing on the matter. The
court found Moss prima facie ineligible for relief because she was
tried as the actual shooter, and not as an aider and abettor under
either a natural and probable consequences or felony murder
theory of liability. Moss timely appealed.
       We appointed counsel. After reviewing the record, counsel
filed an opening brief asking this court to review the record
independently pursuant to People v. Wende (1979) 25 Cal.3d 436,
441 (Wende). On November 1, 2022, we advised Moss that she


      1 All   further statutory references are to the Penal Code.
      2 EffectiveJune 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text. (Stats. 2022, ch. 58, § 10.)




                                   2
had 30 days to submit any contentions or issues she wished us to
consider. On December 5, 2022, Moss filed a request to file a late
supplemental brief. We granted her request.
       In her supplemental briefing, Moss first highlights her good
behavior and efforts at reform during the 26 years she has been
incarcerated, including participation in educational
programming, mentoring young inmates, and volunteering in
community activities. She cites immaturity and mental health
issues as factors that contributed to her choice to engage in
criminal activities, and emphasizes that she has matured and
addressed her mental health problems with therapy and positive
lifestyle choices. We commend Moss’s efforts at reform, but we
cannot find her eligible for resentencing on that basis. Section
1172.6 was drafted to address disparities in the culpability of
perpetrators and direct aiders and abettors on the one hand, and
defendants who were tried as aiders and abettors under a theory
of vicarious liability on the other. The record before us
demonstrates that Moss was tried as a perpetrator—there were
no instructions given on aiding and abetting or on liability under
the natural and probable consequences doctrine or the felony
murder theory. She is therefore ineligible for relief under the
statute.
       Moss further contends that the jury was misinstructed. We
reject this contention as well. Section 1172.6 “does not permit a
petitioner to establish eligibility on the basis of alleged trial
error.” (People v. DeHuff (2021) 63 Cal.App.5th 428, 438.) Any
issues regarding instructional error were or could have been
raised on direct appeal, and have long since been rejected or
waived.




                                3
       Finally, Moss states “[t]here is also a new law that helps
resentence under trauma, domestic partnership [sic] and mental
health,” which she believes applies in her case. Section 1172.6,
however, does not permit resentencing on the basis of mental
illness, domestic violence, or trauma.
       Counsel requested that we conduct an independent review
of the record pursuant to Wende, supra, 25 Cal.3d 436. Although
it is unclear whether this court has an obligation to conduct an
independent review under these circumstances (see People v. Cole
(2020) 52 Cal.App.5th 1023), we have examined the entire record
and are satisfied that no arguable issues exist.
                          DISPOSITION
       We affirm the trial court’s order.
       NOT TO BE PUBLISHED.



                                         MOOR, J.

We concur:



             RUBIN, P. J.



             BAKER, J.




                                4